DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to the Amendment filed 12/22/2020.

Response to Arguments
Claims 1 – 20 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1 – 20 remain rejected. The Double Patenting rejection of claims 1 – 20 is maintained. The rejection under 35 U.S.C. §101 to claims 17 – 20 are withdrawn in view of the amendment.  
Applicant's arguments filed with respect to claims 1 – 20 have been fully considered but they are moot in view of new rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 9,117,223 B1 and claims 1 – 20 of U.S. Patent No. 10,217,131 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other. The independent patent claims are narrower than the corresponding claim of the instant application.  The patent claim specifies obtaining weather data related to an itinerary, wherein the weather data comprises weather data for a point of origin for a set of the travelers. It also recites details like the identifying the quantity based at least in part on the estimate of the quantity of travelers and the services or products selected to be offered to the travelers, forecasting based on extrapolation of historic data including one or more of plane timeliness, plane .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 – 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Walker et al. (‘Walker’ herein after) (US 7,620,619 B1) further in view of Neeraj Jhanji (‘Jhanji’ herein after) (US 2003/0126250 A1) further in view of Turgut Aykin (‘Aykin’ herein after) (US 8,332,249 B1).

With respect to claim 1, 12, 16,
Walker discloses a computer implemented method comprising: generating, via a computing device, an estimate of a quantity of travelers to arrive at a destination at designated time periods (column 2 lines 9 – 20, column 12 lines 53 – 67, figures 2, 15, 16 a-c); obtaining, via the computing device, data related to an itinerary (column 2 lines 38 – 47, column 12 lines 7 – 27, column 18 lines 11 – 
Walker however does not disclose data related to an itinerary of the travelers, the itinerary previously booked by the travelers, the data comprising anticipatory location determined based on GPS information; obtaining, via the computing device, a link to a real-time inventory system associated with services or products, selecting the services or products to be offered based in part on the data related to the travelers and a status on real-time inventory levels via the link. 
Jhanji however discloses data related to an itinerary of the travelers, the itinerary previously booked by the travelers, the data comprising anticipatory location determined based on GPS information in paragraph 174 where access to the location, activity and past behavior of the user is available; obtaining, via the computing device, a link to a real-time inventory system associated with services or products, selecting the services or products to be offered based in part on the data related to the travelers and a status on real-time inventory levels via the link in discloses consumer receives messages (e.g., advertisements, promotions) that are perceived to be valuable because they are relevant and –personalized, accurately anticipating and responding to real needs (real time).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the teaching of “the data based on a real-time status of available inventory of offerings of the at least one of the group consisting of suppliers and merchants to be presented to the  user”, taught by Jhanji with Walker. One would be motivated to do this in order to ensure offers are sent to customers and their group members based on their plans so that the merchants can be assured a good measure of success, and to provide the ads in ways that best fit the user.

Aykin however discloses forecasting, via the computing device, the quantity of services or products based on extrapolation of historic data and the identified quantity of services or products needed for the travelers column 2 lines 31 – 45 teaching the supply chain management uses the historical data on past customer orders to forecast future orders for products and services. By analyzing historical data supply chain managers can identify a plurality of customer buying patterns including trends and seasonality, and adjust their forecasts for the latest information available on the need of the customers. Forecasts made by an organization for its products and services are shared with its suppliers to plan their activities and orders. Forecasts and supply availability information are also shared with customers.
It would have been obvious to one of ordinary skill in the art of data processing at the time of the present invention to combine the teachings of cited references because both the inventions are directed in the same field of study, namely, offer management. The forecasting of Aykin in combination with Walker using supply chain management processes and practices to improve their performance in these areas can gain significant advantages over their competitors travel management system and more useful for the user of the method for better efficiency, column 2 lines 1 – 6, Aykin.
With respect to claim 2, 13, 18,
Walker as modified discloses the method of claim 1, wherein the data related to the itinerary of the travelers comprises weather data for the destination of where the services or products are to be offered (column 2 lines 9 – 20, lines 38 – 47, column 12 lines 53 – 67, column 18 lines 11 – 36, Walker). 
Walker as modified discloses the method of claim 2, wherein the forecasting the quantity of services or products based on extrapolation of historic data includes one or more of plane timeliness, plane capacity, and plane usage (column 2 lines 9 – 20, lines 38 – 47, Walker). With respect to claim 4,
Walker as modified discloses the method of claim 2, wherein the weather data comprises weather data related to weather experienced or forecasted to be experienced by a set of the travelers during a traveling to the destination of where the services or products are to be offered (paragraphs 82, 120, 143 – 144, Walker). With respect to claim 5,
Walker as modified discloses the method of claim 1, further comprising the identifying the quantity of services or products needed to support the offerings to the travelers, based at least in part on the estimate of the quantity of travelers and the services or products selected to be offered to the travelers (column 12 lines 7 – 27, column 12 lines 53 – 67, Walker). With respect to claim 6,
Walker as modified discloses the method of claim 5, wherein the generating the estimate of the quantity of travelers further comprises obtaining airline data, and the airline data comprises one or more of arrival and departure times for airline flights scheduled to arrive at the destination, capacity of the airline flights, and type of airplane to be used in the airline flights scheduled to arrive at the destination (column 12 lines 7 – 27, column 18 lines 11 – 36, Walker). 
Walker as modified discloses the method of claim 1 further comprising, obtaining a profile of one or more of the travelers to arrive at the destination, individual profiles identifying at least one of preferred services or preferred products of a traveler, or a history of purchased services or products of a traveler (column 17 lines 29 – 50, Walker). With respect to claim 8,
Walker as modified discloses the method of claim 7, wherein the selecting the services or products further comprises selecting services or products to be offered to the travelers based at least in part on the obtained profiles (column 17 lines 29 – 50, Walker).With respect to claim 9,
Walker as modified discloses the method of claim 8, further comprising performing the selecting of services or products, and the identifying the quantity, for multiple separate time periods (column 12 lines 7 – 27, column 12 lines 53 – 67, Walker). With respect to claim 10,
Walker as modified discloses the method of claim 9, wherein the identifying a quantity of services or products needed to support the offerings to the travelers comprises inventory of products (paragraphs 82, 120, 143 – 144, Walker). With respect to claim 11, 15, 19,


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20030033179 A1 teaches integration of data from various sources for analysis including forecasting, purchasing recommendations, procurement of items.
US 7284033 B2 teaches offering promotions based on the user history and profile, targeted marketing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 3/9/2021






	
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166